Citation Nr: 0032669	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-17 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to an initial rating in excess of 20 percent 
for residuals of thrombophlebitis of the left upper 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1954, September 1956 to September 1960, October 1960 
to February 1964, and from November 1964 to September 1972.

This appeal is taken from a May 1998 rating decision which 
denied entitlement to service connection for right and left 
knee disorders.  Service connection for residuals of 
thrombophlebitis of the left upper extremity was granted and 
rated as 10 percent disabling, effective March 2, 1998.  
During the pendency of the appeal, in July 1999, the RO 
increased the 10 percent evaluation for the left upper 
extremity disability to 20 percent, retroactively effective 
from March 2, 1998.  


REMAND

As noted above, in May 1999, the veteran disagreed with the 
RO's May 1998 assignment of a 10 percent rating for the 
service-connected residuals of thrombophlebitis of the left 
upper extremity.  Although a higher rating of 20 percent has 
been assigned, because the veteran disagreed with the initial 
rating determination and a higher schedular percentage rating 
in excess of 20 percent may be allowable, the veteran's claim 
remains open.  Since the veteran has not yet received a SOC 
for the matter, the claim is remanded for the issuance of 
such.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2000); 
Manlincon v. West, 12 Vet. App. 238 (1999); Garlejo v. Brown, 
10 Vet. App. 229 (1997); Suttman v. Brown, 5 Vet. App. 127 
(1993).

The service medical records show that the veteran was seen on 
November 15, 1969 when he reported he had fallen and injured 
his left knee the previous evening.  At that time, clinical 
evaluation produced an impression of traumatic inflammation 
of the lateral meniscus.  Shortly thereafter, on reenlistment 
examination on November 28, 1969, the examiner noted that the 
veteran had fallen and injured the "right" knee three weeks 
before but that no defects were noted.  Findings of 
tenderness of the lateral aspect after standing long periods 
of time with forced abduction of the lower "right" leg were 
noted.  However, on orthopedic examination conducted on 
December 4, 1969, it was noted that the veteran had fallen 
and twisted his left knee and complained of stiffness and 
aching, especially during prolonged standing.  At that time, 
physical evaluation of the left knee revealed slight medial 
joint line tenderness.  X-rays revealed calcification of 
femoral attachment of the medial collateral ligament.  The 
impression was partial tear of left medial collateral 
ligament, probable degenerative medial meniscus.  A December 
1969 radiographic report showed a finding of left knee 
Pelligrini-Stieda's disease.  On initial post-service VA 
examination in April 1998, the reported findings pertained 
only to the right knee.  No clinical findings of the left 
knee were noted.  Further, no clinical opinion was offered as 
to the etiology of any existing knee disability or nexus to 
service.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of current left knee 
and/or right knee disabilities.  All 
indicated tests should be performed.  The 
claims folder must be made available to, 
and reviewed by, the examiner prior to 
examination.  The examiner should be 
requested to provide a legible written 
opinion as to whether any current right 
and/or left knee disabilities are as 
likely as not the result of, or related 
to, the clinical findings noted during 
service.  The opinion should include 
reconciliation, as necessary, as to the 
reported in-service clinical findings 
relative to the "left" and/or "right" 
knees.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The RO should readjudicate the issue 
of entitlement to an initial rating in 
excess of 20 percent for residuals of 
thrombophlebitis of the left upper 
extremity.  If the benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue a SOC to the veteran 
and his representative and advise them of 
the applicable time in which a 
substantive appeal may be filed.  

4.  The RO should readjudicate the 
service connection issues on appeal.  If 
the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of the REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	U. R. POWELL
	Veterans Law Judge
	Board of Veterans' Appeal



